DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are pending.
Claims 1-11 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13, 2021 was considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  It does not end in a period.  Each claim should begin with a capital letter and end with a period.  (see MPEP 608.01 (m).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11  are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (“Boron Trifluoride Etherate on Alumina- A Modified Lewis Acid Reagent. An Improved Synthesis of Cannabidiol”, Tetrahedron Letters, 1985, Vol. 26, No. 8, pp. 1083-1086) in view of Cardillo et al. (Gazzetta Chimica Italiana, 1973, Vol. 103., pp. 127-139).
Baek et al. disclose a process for preparing Cannabidiol of formula (1) comprising adding (+)-p-Mentha-2,8-dien-1-ol and olivetol of formula (3) in dichloromethane to a boiling suspension of BF3-etherate in dry dichloromethane; the reaction was quenched with a 10% aqueous solution of sodium bicarbonate; ether and additional proportions of 10% aqueous sodium bicarbonate solution were added; the organic layer was washed with brine, dried and evaporated to dryness; and the oil obtained was separated by medium pressure LC (see the last paragraph on page 1083 to the second paragraph on page 1084; the reaction scheme at the bottom of page 1084 and Table 1 on page 1085).
Baek et al. differ from the instant claim in that (+)-p-Mentha-2,8-dien-1-ol is reacted with olivetol instead of (+)-p-Mentha-2,8-dien-3-ol.
Cardillo et al. disclose the use of  (+)-p-Mentha-2,8-dien-3-ol as an alternative to  (+)-p-Mentha-2,8-dien-1-ol in a reaction of olivetol in the presence of an aqueous acid to obtain Cannabidiol of formula (1) (see Summary on page 127, paragraph 2 and the reaction scheme on page 128 and the last reaction in Scheme 1 on page 129).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the (+)-p-Mentha-2,8-dien-1-ol with (+)-p-Mentha-2,8-dien-3-ol with a reasonable expectation of success, since Cardillo et al. disclose that both (+)-p-Mentha-2,8-dien-1-ol and (+)-p-Mentha-2,8-dien-3-ol can be reacted with olivetol in the presence of an aqueous acid to obtain Cannabidiol of formula (1).  The skilled artisan would have further been motivated to utilize (+)-p-Mentha-2,8-dien-3-ol in place of (+)-p-Mentha-2,8-dien-1-ol in the process of Baek et al., since it would allow one to isolate the CBD oil using an alternative starting material. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Razdan et al. (“Hashish. A Simple One-Step Synthesis of (-)-Δ1-Tetrahydrocannabinol (THC) from p-Mentha-2,8-dien-1-ol and Olivetol”, Journal of the American Chemical Society, September 1974, Vol. 96, No. 18, pp. 5860-5865).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/Primary Examiner, Art Unit 1699